EXHIBIT NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A PARTIAL REDEMPTION OR CONVERSION.AS A RESULT, FOLLOWING ANY REDEMPTION OR CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED INTEREST SET FORTH BELOW. 9 ½% SECURED CONVERTIBLE NOTE DUE AUGUST 1, 2010 OF ISCO INTERNATIONAL, INC. Note No.: AUG-[] Original Principal Amount: $[] Issuance Date:August 18, 2008 Elk Grove Village, Illinois This Note (“Note”) is one of a duly authorized issue of Notes of ISCO INTERNATIONAL, INC., a corporation duly organized and existing under the laws of the State of Delaware (the “Company”), designated as the Company's 9 ½% Secured Convertible Notes Due August 1, 2010 (“Maturity Date”) in an aggregate principal amount (when taken together with the original principal amounts of all other Notes) which does not exceed THREE MILLION U.S. Dollars (U.S. $3,000,000.00) (the “Notes”).The Notes have been issued pursuant to the terms of that certain August 2008 Loan Agreement dated as of the date hereof by and among the Company, the Holder (as defined below) and [] (the “August 2008 Loan Agreement”).Capitalized terms used herein not otherwise defined herein shall have the meaning ascribed to such terms in the August 2008 Loan Agreement. For Value Received, the Company hereby promises to pay to the order of [] or its registered assigns or successors-in-interest (“Holder”) the principal sum of
